DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.
 
Response to Amendment
Applicant's amendment to the claims, filed on December 29th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 29th, 2021 is acknowledged and isanswered as follows. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-19 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (Pub. No.: US 2013/0277760 A1), hereinafter as Lu and further in view of Cheng et al. (Pub. No.: US 2018/0069003 A1), hereinafter as Cheng.
Regarding claim 1, Lu discloses an integrated circuit in Figs. 3a-3b and 6a-6b comprising: a first semiconductor fin of a plurality of semiconductor fins (one of fins 12 as shown in the annotated Fig. 3b below); a second semiconductor fin of the plurality of semiconductor fins (another one of fins 12 as shown in the annotated Fig. 3b below), 

    PNG
    media_image1.png
    534
    805
    media_image1.png
    Greyscale

the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween (no fin between two adjacent fins 12), wherein a first trough (space/trench between two fins 12) having a first width is located between the first semiconductor fin and the second semiconductor fin, when viewed along an axis parallel to the plurality of semiconductor fins, and the first width is taken at a height that is approximately midway between a bottom and a top of the first trough (width of space/trench between two fins 12 at midway being defined as pitch p minus width w2 or first width =p-w2) (see [0013] and [0017]); and a third semiconductor fin of the plurality of semiconductor fins (an outer fin 14 as shown in the annotated Fig. 3b above), the third semiconductor fin neighboring one of the first semiconductor fin or the second 2) is within 5 nm of a second depth being the distance between the top and bottom of the second trough (being defined as height h1) (both height h2 and h1 equally to a value of 10-500 nm) (see Fig. 3b and [0017]).
	Lu fails to disclose wherein the first semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the first semiconductor fin, the second semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the second semiconductor fin, and the third semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the third semiconductor fin.
	Cheng discloses an integrated circuit in Figs. 6-7 comprising: a first semiconductor fin of a plurality of semiconductor fins (right fin 111 of second subset 119) (see [0095-0096]); a second semiconductor fin of the plurality of semiconductor fins (left fin 111 of second subset 119), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween, and a third 
All fins 12 and 14 of Lu being modified/manufactured to have outwardly tapered sidewalls between its top and bottom as same as the fin structure of fins 111 of Cheng for reciting “wherein the first semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the first semiconductor fin, the second semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the second semiconductor fin, and the third semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the third semiconductor fin” in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/manufacture the first, second and third semiconductor fins of Lu to have outwardly tapered sidewalls as same as the fin structure of Cheng because due to manufacturing process of etching the top of the fin being etching more than the middle and/or the bottom of the fins and having a tapered profile for the fin can be produced as an aspect of etching process (see Cheng and [0091]).
Regarding claim 2, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein at least one of the first, second, and third semiconductor fins includes a sub-channel portion below an upper channel portion (one of fins 12 has upper channel portion defined by gate structure 18 and sub-channel portion below), each sub-channel portion having a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an axis parallel to the fins, and at a level corresponding to a mid-way point of at least one of the sub-channel portions (therefore, the width w2 of fin 12 is from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Lu, Fig. 3b, 6b and [0017]). 
Regarding claim 3, the combination of Lu and Cheng discloses the integrated circuit of claim 2, wherein the width of each sub-channel portion is within 1 nm of the desired width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (therefore, the width w2 of fin 12 is from 5 to 50 nm can be considered as within 1 nm of desire width) (see Lu, Fig. 3b and [0017]).
Regarding claim 4, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein the first depth is within 3 nm of the second depth (both height h2 and h1 equally to a value of 10-500 nm) (see Lu, Fig. 3b and [0017]).
Regarding claim 5, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein the first depth is within 1 nm of the second depth (both height h2 and h1 equally to a value of 10-500 nm) (see Lu, Fig. 3b and [0017]).
Regarding claim 6, the combination of Lu and Cheng discloses the integrated circuit of claim 1, further comprising a substrate (substrate 4) (see Fig. 3B and [0014]), wherein at least some of the plurality of semiconductor fins are not native to the substrate and are compositionally different from the substrate (fins 14 or fins 12 formed from material that is not from substrate 4) (see Lu, Fig. 2b, 3b and [0016]).
Regarding claim 7, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein the plurality of semiconductor fins comprise a group IV semiconductor material, a group III-V semiconductor material, or a combination of group IV and group III-V semiconductor materials (fins 12 or fins 14 comprising material of semiconductor layer 6 including silicon, germanium or silicon germanium) (see Lu and [0016]).
Regarding claim 8, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein the plurality of semiconductor fins comprise at least one of silicon and germanium (fins 12 or fins 14 comprising material of semiconductor layer 6 including silicon, germanium or silicon germanium) (see Lu and [0016]).
Regarding claim 9, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein the second width of the second trough is more than three times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p) (see Lu, annotated Fig. 3b above and [0013]).
Regarding claim 10, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein the second width of the second trough is more than four times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p) (see Lu, annotated Fig. 3b above and [0013]).
Regarding claim 11, the combination of Lu and Cheng discloses the integrated circuit of claim 1, wherein each of the first, second, and third semiconductor fins has a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an axis parallel to the fins, and at a level corresponding to a mid-way point of at least one of the first, second, and third semiconductor fins (therefore, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Lu, Fig. 3b and [0017]).
Regarding claim 13, the combination of Lu and Cheng discloses the integrated circuit of claim 11, wherein the target width is in the range of 4 nm to 15 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width) (see Lu, Fig. 3b and [0017]).
Regarding claim 14, the combination of Lu and Cheng discloses the integrated circuit of claim 11, wherein the target width is in the range of 4 nm to 12 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width) (see Lu, Fig. 3b and [0017]).
Regarding claim 15, Lu discloses an integrated circuit in Figs. 3a-3b and 6a-6b comprising: a first semiconductor fin of a plurality of semiconductor fins (one of fins 12 
semiconductor fins (another one of fins 12 as shown in the annotated Fig. 3b above), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween (no fin between two adjacent fins 12), wherein a first trough (space/trench between two fins 12) having a first width is located between the first semiconductor fin and the second semiconductor fin, when viewed along an axis parallel to the plurality of semiconductor fins, and the first width is taken at a height that is approximately midway between a bottom and a top of the first trough (width of space/trench between two fins 12 at midway being defined as pitch p minus width w2 or first width =p-w2) (see [0013] and [0017]); and a third semiconductor fin of the plurality of semiconductor fins (an outer fin 14 as shown in the annotated Fig. 3b above), the third semiconductor fin neighboring one of the first semiconductor fin or the second semiconductor fin with no intervening fins or fin stubs therebetween (the outer fin 14 adjacent to one fin 12), wherein a second trough (space/trench between the outer fin 14 and one fin 12) having a second width (being defined as spacing s) is located between the first or second semiconductor fin and the third semiconductor fin, such that the second width of the second trough is more than two times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p), when viewed along an axis parallel to the fins (along an axis parallel to fins 12/14) (see Fig. 3a-3b, [0013] and [0017]), and the second width is taken at a height that is approximately midway between a bottom and a top of the second trough (midway of fins 14/12); wherein each of the first, second, and third semiconductor fins has a height of 50 nm or more (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]); wherein each of the 2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Fig. 3b and [0017]); wherein a first depth being the distance between the top and bottom of the first trough (also being defined as height h2) is within 5 nm of a second depth being the distance between the top and bottom of the second trough (also being defined as height h1) (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Lu fails to disclose wherein the first semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the first semiconductor fin, the second semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the second semiconductor fin, and the third semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the third semiconductor fin.
	Cheng discloses an integrated circuit in Figs. 6-7 comprising: a first semiconductor fin of a plurality of semiconductor fins (right fin 111 of second subset 119) (see [0095-0096]); a second semiconductor fin of the plurality of semiconductor fins (left fin 111 of second subset 119), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween, and a third semiconductor fin of the plurality of semiconductor fins (right fin 111 of first subset 118), 
All fins 12 and 14 of Lu being modified/manufactured to have outwardly tapered sidewalls between its top and bottom as same as the fin structure of fins 111 of Cheng for reciting “wherein the first semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the first semiconductor fin, the second semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the second semiconductor fin, and the third semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the third semiconductor fin” in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify/manufacture the first, second and third semiconductor fins of Lu to have outwardly tapered sidewalls as same as the fin structure of Cheng because due to manufacturing process of etching the top of the fin being etching more than the middle and/or the bottom of the fins and having a tapered profile for the fin can be produced as an aspect of etching process (see Cheng and [0091]).
Regarding claim 16, the combination of Lu and Cheng discloses the integrated 2 and h1 equally to a value of 10-500 nm) (see Lu, Fig. 3b and [0017]).
Regarding claim 17, the combination of Lu and Cheng discloses the integrated circuit of claim 15, the second width of the second trough (spacing s) is more than 5 times greater than the first width of the first trough (pitch p minus width w2) (spacing s can be equal to 5 times fin pitch p), when viewed along an axis parallel to the fins (along an axis parallel to fins 12/14) (see Lu, Fig. 3a-3b, [0013] and [0017]). 
Regarding claim 18, the combination of Lu and Cheng discloses the integrated circuit of claim 15, wherein the target width is in the range of 4 nm to 30 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width) (see Lu, Fig. 3b and [0017]).
Regarding claim 19, the combination of Lu and Cheng discloses the integrated circuit of claim 15, wherein the target width is in the range of 4 nm to 15 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width) (see Lu, Fig. 3b and [0017]).
Regarding claim 25, Lu discloses an integrated circuit in Figs. 3a-3b and 6a-6b comprising: a substrate (substrate 4) (see [0014]); a first semiconductor fin of a plurality of semiconductor fins (one of fins 12 as shown in the annotated Fig. 3b above); a second semiconductor fin of the plurality of semiconductor fins (another one of fins 12 2 or first width = p-w2) (see [0013] and [0017]); and a third semiconductor fin of the plurality of semiconductor fins (an outer fin 14 as shown in the annotated Fig. 3b above), the third semiconductor fin neighboring one of the first semiconductor fin or the second semiconductor fin with no intervening fins or fin stubs therebetween (the outer fin 14 adjacent to one fin 12), wherein a second trough (space/trench between the outer fin 14 and one fin 12) having a second width (being defined as spacing s) is located between the first or second semiconductor fin and the third semiconductor fin, such that the second width of the second trough is more than two times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p), when viewed along an axis parallel to the plurality of semiconductor fins (along an axis parallel to fins 12/14) (see Fig. 3a-3b, [0013] and [0017]), and the second width is taken at a height that is approximately midway between a bottom and a top of the second trough (midway of fins 14/12); wherein a first depth being the distance between the top and bottom of the first trough (being defined as height h2) is within 5 nm of a second depth being the distance between the top and bottom of the second trough (being defined as height h1) (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).

	Cheng discloses an integrated circuit in Figs. 6-7 comprising: a first semiconductor fin of a plurality of semiconductor fins (right fin 111 of second subset 119) (see [0095-0096]); a second semiconductor fin of the plurality of semiconductor fins (left fin 111 of second subset 119), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween, and a third semiconductor fin of the plurality of semiconductor fins (right fin 111 of first subset 118), the third semiconductor fin neighboring one of the first semiconductor fin or the second semiconductor fin with no intervening fins or fin stubs therebetween (no fin between first subset 118 and second subset 119), wherein the first semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the first semiconductor fin, the second semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the second semiconductor fin, and the third semiconductor fin has outwardly tapered sidewalls between a top and a bottom of the third semiconductor fin (all fins 111 of first and second subset 118 and 119 have outwardly tapered sidewalls) (see Fig. 7 and [0091]).  
All fins 12 and 14 of Lu being modified/manufactured to have outwardly tapered sidewalls between its top and bottom as same as the fin structure of fins 111 of Cheng for reciting “wherein the first semiconductor fin has outwardly tapered sidewalls between 
Regarding claim 26, the combination of Lu and Cheng discloses the integrated circuit of claim 25, wherein each of the first, second, and third semiconductor fins has a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an axis parallel to the fins, and at a level corresponding to a mid-way point of at least one of the first, second, and third semiconductor fins (therefore, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Lu, Fig. 3b and [0017]). 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Mon.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CUONG B NGUYEN/Primary Examiner, Art Unit 2818